DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “establishing on the light valve array an alignment pattern having unit cells spaced apart from one another, each unit cell of the alignment pattern comprising a plurality of view blocks having different view directions corresponding to different views of the multiview display; illuminating the light valve array using the multiview backlight to display the alignment pattern; and adjusting a relative position of the multiview backlight and the light valve array to minimize an error measure of the unit cells within the displayed alignment pattern, wherein an arrangement of view blocks within each unit cell corresponds to an arrangement of the views of the multiview display 
 ” including the remaining limitations.
	
	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “the light valve array being configured to provide a displayed alignment pattern comprising a plurality of unit cells when illuminated by the multiview backlight; and a positioning stage configured to adjust a relative position of the light valve array and multiview backlight to minimize an error measure of the unit cells within the displayed alignment pattern, wherein unit cells of the unit cell plurality are spaced apart from one another, each unit cell comprising a plurality of view blocks having different view directions corresponding to different views of the multiview display and having an arrangement corresponding to an arrangement of the different views 
 ” including the remaining limitations.
	
	Regarding Claim 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 19, and specifically comprising the limitation of “an array of light valves configured to provide a displayed alignment pattern when illuminated by a multiview backlight of the multiview display; a motorized positioning stage configured to adjust a relative position of the light valve array and multiview backlight; and a feedback controller configured to drive the motorized positioning stage to minimize an error measure of spaced-apart unit cells within the displayed alignment pattern, LI-109US -34- wherein the alignment pattern comprises a plurality of the spaced-apart unit cells, each of the spaced-apart unit cells comprising a plurality of view blocks having different view directions corresponding to different views of the multiview display and having an arrangement corresponding to an arrangement of the different views ” including the remaining limitations.
	Claims 2-11, 13-18 and 20-22 are allowable, at least, because of their dependencies.
Examiner Note; The above claims represent a novel approach to alignment of  liquid crystal cells with a light source for a multi-view display. All of the relevant references found belonged to the instant assignee and were not Prior Art.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879